DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 –4, 6 – 13, 15 -20 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
After further search and thorough examination of the present application and in view of the Applicant’s arguments and amendments, filed 11/10/2021, pages 11, 12, claims 1 –4, 6 – 13, 15 -20 are found to be in condition for allowance over the prior art made of record.
Applicant teaches (perform voice recognition using automatic speech recognition for an inquiry and acquire a text corresponding to the inquiry based on receiving inquiry input through the microphone, determine whether the acquired text corresponds to a sample inquiry generated based on a relation graph indicating a relation between the acquired text and data stored in a plurality of databases, based on determining that the acquired text corresponds to the sample inquiry, generate a plurality of inquiries to acquire response data for the inquiry from the plurality of databases using the acquired text and the relational graph, wherein each inquiry of the plurality of inquiries is related to a corresponding database of the plurality of databases, acquire response data corresponding to each of the plurality of inquiries from each of the plurality of databases, generate a response for the inquiry based on the response data acquired from each of the plurality of databases, and output the response.). These limitations in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658